ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_02_FR.txt.   OPINION DISSIDENTE COMMUNE DE MM. LES JUGES
             OWADA, TOMKA ET KEITH

 raduction]

 1. A notre grand regret, nous ne saurions souscrire à l’ordonnance en
dication de mesures conservatoires rendue par la Cour (par. 80, point
  alinéa a)). Les considérations humanitaires sur lesquelles repose mani-
 tement cette décision ne sauraient prévaloir sur les dispositions du Sta-
   de la Cour. Selon nous, le Mexique n’a pas démontré dans sa
mande en interprétation qu’il existe une « divergence entre les Parties
r ce qui, dans l’arrêt en question, a été tranché avec force obligatoire »
  terprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11,
 27, C.P.J.I. série A no 13, p. 11).
 2. L’ordonnance rendue aujourd’hui par la Cour ne confère aucune
otection supplémentaire qui s’ajouterait à celle déjà prescrite par la
our, dans l’arrêt Avena de 2004, aux ressortissants mexicains dont les
oits découlant du paragraphe 1 de l’article 36 de la convention de
enne sur les relations consulaires ont été violés par les Etats-Unis, et
 i peuvent ainsi prétendre au réexamen et à la revision des verdicts de
lpabilité rendus et des peines prononcées à leur encontre.
 3. Il ne fait aucun doute que si l’un quelconque des cinquante et un
  sortissants mexicains cités dans l’arrêt Avena était exécuté sans avoir
néficié du réexamen et de la revision du verdict rendu et de la peine
ononcée à son encontre, il y aurait violation de l’obligation internatio-
 le incombant aux Etats-Unis telle qu’établie par la Cour au point 9) du
 ragraphe 153 de l’arrêt.

                                    *
4. Dans l’arrêt rendu en l’affaire Avena et autres ressortissants mexi-
ns (Mexique c. Etats-Unis d’Amérique), la Cour a dit
   « que, pour fournir la réparation appropriée en l’espèce, les Etats-
   Unis d’Amérique sont tenus d’assurer, par les moyens de leur choix,
   le réexamen et la revision des verdicts de culpabilité rendus et des
   peines prononcées contre les ressortissants mexicains visés aux
   points 4), 5), 6) et 7) ci-dessus, en tenant compte à la fois de la viola-
   tion des droits prévus par l’article 36 de la convention [de Vienne sur
   les relations consulaires] et des paragraphes 138 à 141 du présent
   arrêt » (C.I.J. Recueil 2004 (I), p. 72, par. 153, point 9)).
ans ces paragraphes, la Cour souligne entre autres choses que le réexa-
en et la revision imposés devraient être effectifs et tenir compte, par
nséquent, de la violation des droits exposés dans la convention et du

                                                                          34

éjudice éventuel causé par celle-ci ; en outre, il convient d’accorder tout
 poids voulu à la violation des droits conventionnels, quel que soit le
  ultat du réexamen et de la revision.
5. Les Etats-Unis reconnaissent sans réserve l’obligation internatio-
 le découlant de l’arrêt. Le président des Etats-Unis l’a indiqué dans son
émorandum du 28 février 2005. Il « conclu[t] ... que les Etats-Unis res-
cteront les obligations qui leur sont imposées ... aux termes [de l’arrêt
 ena] ; en conséquence, les juridictions d’Etat respecteront ladite déci-
  n ». Devant la Cour, l’agent des Etats-Unis a souligné l’obligation des
ats-Unis de se conformer à l’arrêt.
6. Ainsi que l’agent l’a également reconnu, les interventions du Gouver-
ment des Etats-Unis tendant à assurer le respect de l’arrêt ont jusque-là
houé sauf dans le cas de l’un des cinquante et un ressortissants mexicains.
  effet, d’après les informations communiquées à la Cour par le Mexique,
 e juridiction d’Etat a conclu que le requérant avait subi un préjudice du
 t de l’absence de notification consulaire lors de la phase de la détermina-
 n de la peine, mais non lors de sa condamnation, et la peine a ainsi été
mmuée. Dans le cas d’un autre ressortissant, cette fois sans procédure
diciaire, le gouverneur de l’Etat a commué la peine capitale du contre-
nant en échange de sa renonciation au droit au réexamen et à la revision
escrits par l’arrêt Avena. Dans un arrêt du 25 mars 2008, la Cour suprême
s Etats-Unis a cependant refusé de s’incliner devant cet arrêt sur la base de
 décision du président pour les autres ressortissants mexicains : elle a dit
 e ni l’arrêt de la Cour ni le mémorandum présidentiel n’étaient opposables
x Etats au titre de la loi fédérale et ne pouvaient écarter les limitations
 posées par le droit de ceux-ci (Medellín c. Texas, 128 S. Ct. 1346 (2008)).
7. Dans les trois mois qui ont suivi l’échec de cette tentative d’exécu-
 n de l’arrêt, le pouvoir exécutif des Etats-Unis a adopté une approche
us spécifique, en s’adressant notamment au gouverneur et à l’Attorney
 neral du Texas au sujet de M. Medellín, dont l’exécution avait été fixée
  5 août de cette année par un tribunal de district, et plus généralement
celui d’autres ressortissants mexicains. Deux jours avant l’ouverture
s audiences dans la présente instance, l’Attorney General et le secrétaire
Etat des Etats-Unis ont adressé une lettre conjointe au gouverneur du
 xas dans laquelle ils « demand[ai]ent l’assistance de l’Etat du Texas »
 ur assurer le respect de l’arrêt Avena. Cette lettre conclut ainsi :

      « Nous continuons de rechercher une formule pratique nous per-
   mettant d’exécuter en temps voulu l’obligation juridique internatio-
   nale incombant à notre nation ; pour atteindre cet objectif, les Etats-
   Unis ont besoin de l’aide du Texas. A cet égard, nous prions
   respectueusement le Texas de bien vouloir prendre les mesures néces-
   saires pour donner effet à la décision rendue en l’affaire Avena rela-
   tivement aux verdicts de culpabilité et aux peines examinés dans
   cette décision. Nous serions heureux de pouvoir étudier avec vous-
   même ou vos représentants les moyens possibles de donner suite à
   ladite décision. »

                                                                          35

  rs de l’audience du 19 juin 2008, l’agent des Etats-Unis a assuré la
our que les discussions visées dans la dernière phrase avaient déjà
mmencé.
 8. Il est clair que si ces interventions ainsi que d’autres tendant à
 btention d’un réexamen et d’une revision effectifs devaient échouer et
 e si l’un des ressortissants mexicains était exécuté avant que ceux-ci
aient été intégralement mis en œuvre, les Etats-Unis violeraient l’obli-
 tion internationale qui leur incombe en vertu de l’arrêt Avena. L’agent
  clairement reconnu à l’audience.
 9. Nous espérons également sincèrement que les autorités fédérales des
 ats-Unis et les autorités des Etats concernés trouveront une formule
 ective de mise en œuvre de l’arrêt Avena, et que celle-ci permettra aux
  sortissants mexicains de bénéficier du réexamen et de la revision effec-
s de leurs verdicts de culpabilité et peines prescrits par l’arrêt. En ce
ns, nous partageons pleinement l’avis des autres membres de la Cour.

                                   *
10. Cette demande en indication de mesures conservatoires a été déposée
r le Mexique en même temps que sa demande en interprétation du
int 9) du paragraphe 153 (visée au paragraphe 4 ci-dessus) de l’arrêt rendu
 l’affaire Avena. Les mesures conservatoires demandées par le Mexique et
données par la Cour ont précisément l’objet que nous venons d’exposer
 aucun des cinq ressortissants mexicains ne doit être exécuté avant que le
rdict de culpabilité et la peine de ce dernier n’aient effectivement été
 xaminés et revisés ainsi que prescrit par l’arrêt Avena de 2004. La mesure
nservatoire indiquée dans l’ordonnance de la Cour se lit comme suit :
      « Les Etats-Unis d’Amérique prendront toutes les mesures néces-
   saires pour que MM. José Ernesto Medellín Rojas, César Roberto
   Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal García et
   Roberto Moreno Ramos ne soient pas exécutés tant que n’aura pas
   été rendu l’arrêt sur la demande en interprétation présentée par les
   Etats-Unis du Mexique, à moins et jusqu’à ce que ces cinq ressortis-
   sants mexicains aient bénéficié du réexamen et de la revision prévus
   aux paragraphes 138 à 141 de l’arrêt rendu par la Cour le 31 mars
   2004 dans l’affaire Avena et autres ressortissants mexicains (Mexique
   c. Etats-Unis d’Amérique). » (Par. 80, point II, alinéa a).)
11. Cette ordonnance est assortie d’un délai inhérent à son caractère
nservatoire : ces mesures n’ont effet que jusqu’à ce que la Cour ait sta-
é sur la demande en interprétation. L’ordonnance se limite également
 x cinq ressortissants mexicains nommément désignés. L’obligation inter-
 tionale résultant de l’arrêt Avena, exposée au paragraphe 1 ci-dessus,
est par contraste assortie d’aucune limitation. Elle reste en vigueur
 qu’à ce que les verdicts de culpabilité rendus et peines prononcées à
ncontre des cinquante et un ressortissants mexicains aient été concrè-
ment réexaminés et revisés.

                                                                        36

12. A notre avis, on ne saurait accorder de mesures conservatoires en
spèce car il nous apparaît, pour les raisons exposées plus loin, que le
exique n’a aucunement démontré que sa demande en interprétation
 uvait relever de l’article 60 du Statut de la Cour. Il n’a pas été démon-
 , même à titre provisoire, qu’une contestation pouvait exister sur le
ns ou la portée du point 9) du paragraphe 153 de l’arrêt, objet de la
mande en interprétation. En conséquence, cette dernière devrait être
etée à ce stade comme irrecevable. Il n’y aurait alors aucune procédure
ndante et aucun droit à préserver aux termes de cette procédure,
mme le prescrit l’article 41 du Statut, et la demande de mesures conser-
toires présentée en vertu de cette disposition devrait en conséquence
 e rejetée.
13. L’article 60 dispose que :
     « L’arrêt est définitif et sans recours. En cas de contestation sur le
  sens et la portée de l’arrêt, il appartient à la Cour de l’interpréter, à
  la demande de toute partie. »
ans sa demande en interprétation, le Mexique soutient que la « contes-
 ion » qui l’oppose aux Etats-Unis porte sur la question de savoir si
 bligation visée au point 9) du paragraphe 153 de l’arrêt Avena consti-
e une obligation de résultat — comme l’affirme le Mexique — ou une
 ligation de moyens, telle que l’entendent les Etats-Unis selon l’avis du
exique (demande en interprétation, par. 5, 52, 57 et 59). Conformément
x paragraphes 2 et 3 de l’article 98 du Règlement de la Cour, c’est au
mandeur qu’il incombe, dans sa demande en interprétation, d’indiquer
 vec précision le point ou les points contestés quant au sens ou à la por-
   de l’arrêt » ainsi que ses prétentions à l’appui. Dans ladite demande,
us l’intitulé « L’interprétation demandée »,
     « 59. Le Gouvernement du Mexique prie la Cour de dire et juger
  que l’obligation incombant aux Etats-Unis d’Amérique en vertu du
  point 9) du paragraphe 153 de l’arrêt Avena constitue une obligation
  de résultat clairement formulée dans l’arrêt, lequel indique que les
  Etats-Unis sont tenus d’assurer « le réexamen et la revision des ver-
  dicts de culpabilité et des peines » en recourant aux « moyens de leur
  choix » ;
  et que, conformément à l’obligation de résultat susmentionnée,
  1) les Etats-Unis d’Amérique doivent prendre toute mesure néces-
      saire en vue d’assurer le réexamen et la revision prescrits à titre
      de réparation par l’arrêt Avena ; et
  2) les Etats-Unis d’Amérique doivent prendre toute mesure néces-
      saire pour faire en sorte qu’aucun ressortissant mexicain pouvant
      prétendre au réexamen et à la revision prescrits par l’arrêt Avena
      ne soit exécuté à moins et jusqu’à ce que ce réexamen et cette
      revision aient eu lieu et qu’il ait été établi qu’aucun préjudice
      n’avait résulté de la violation. »
ous remarquons que l’interprétation proposée ne diffère pas essentiel-

                                                                        37

ment de l’obligation incombant expressément aux Etats-Unis en vertu
  point 9) du paragraphe 153 de l’arrêt (par. 4 ci-dessus).
14. L’obligation de résultat imposée par l’arrêt, selon le Mexique,
 nifie que les Etats-Unis doivent prendre toutes les mesures nécessaires
 x fins d’assurer le réexamen et la revision prescrits par l’arrêt. L’agent
le conseil des Etats-Unis ont indiqué devant la Cour que les Etats-Unis
ntendaient bien ainsi et comme une obligation de résultat. La corres-
 ndance produite à la Cour avant et après la demande en interprétation
ontre que les Etats-Unis continuent d’intervenir, comme ils l’ont fait
écédemment en promulguant la décision du président puis en prenant
 rt aux procédures instruites sur cette base par les juridictions du Texas
 par la Cour suprême des Etats-Unis, afin d’assurer un réexamen et une
vision effectifs. Les Etats-Unis n’ont pas contesté et ne contestent aucu-
ment leur obligation d’obtenir ce réexamen et cette revision effectifs. Il
  évident qu’ils n’ont d’autre choix que de continuer à envisager d’autres
odes d’intervention puisque la décision du président n’a pas abouti au
 ultat escompté. Le Mexique a proposé des formules possibles, mais la
cision des Etats-Unis de ne pas y donner suite témoigne d’une simple
vergence dans les moyens de mise en œuvre. Il est étonnant que la cor-
 pondance entre les Parties porte uniquement sur les divers moyens de
ettre en œuvre ladite obligation ou de lui donner effet. Selon nous, rien
  laisse entendre dans cette correspondance ou ailleurs que les Parties
nt en désaccord sur le sens ou la portée de l’obligation visée au point 9)
  paragraphe 153.
15. Dans sa demande, le Mexique attire aussi l’attention de la Cour
r le fait que les juridictions du Texas n’ont pas assuré le réexamen et la
vision effectifs prescrits, ce qui a conduit une juridiction du Texas à
 er la date et l’heure de l’exécution de M. Medellín. Selon le Mexique,

   « le Texas, Etat constitutif des Etats-Unis d’Amérique, ne considère
   pas qu’il découle de l’obligation de se conformer à l’arrêt que le droit
   international l’emporte sur son droit interne ».
ans ses plaidoiries orales, soutenant, en s’appuyant sur l’article 4 du
ojet d’articles sur la responsabilité de l’Etat pour fait internationale-
ent illicite de la Commission du droit international, que le comporte-
ent des autorités du Texas devait être considéré, en droit international,
mme un acte des Etats-Unis, le Mexique a déclaré ce qui suit :
      « Or, le Texas fait bien partie des Etats-Unis, et, en prévoyant
   d’exécuter M. Medellín avant qu’il n’ait pu bénéficier de la répara-
   tion prescrite par la Cour dans l’arrêt Avena, il a de toute évidence
   exprimé son désaccord avec l’interprétation que fait le Mexique de
   cet arrêt. Il est donc clair que le Texas ne s’estime pas astreint à une
   obligation de résultat... »
 qui constitue, d’après le Mexique, une contestation l’opposant aux
ganes et autorités compétents de l’Etat du Texas.

                                                                        38

16. Le principe de droit invoqué par le Mexique n’est pas pertinent
 ns ce contexte. Il tend à établir l’existence, ou l’absence, de la respon-
bilité internationale d’un Etat pour violation du droit international
 sque celle-ci est imputable à un organe exerçant des fonctions publi-
 es, quelle que soit la position de cet organe dans l’organisation de
 tat. Il ne fait pas de doute, ainsi que les Etats-Unis en conviennent,
 e, si les autorités du Texas procèdent à l’exécution de M. Medellín
ant le réexamen et la revision prescrits, les Etats-Unis violeront les
 ligations internationales qui leur incombent. Mais il ne s’ensuit pas
 e le Mexique et les Etats-Unis sont en désaccord sur le sens ou la por-
   de l’arrêt Avena uniquement parce que les autorités du Texas n’ont,
 que-là, pas donné effet à l’obligation des Etats-Unis prescrite par
 rrêt de 2004.
17. Pour les besoins de l’article 60 du Statut de la Cour et, générale-
ent, en droit international et dans la pratique des Etats, c’est l’exécutif
  l’Etat qui représente la nation et parle en son nom sur le plan inter-
 tional, et non d’autres organes, qu’ils fassent partie du gouvernement
ntral ou d’une unité territoriale, sauf autorisation contraire. La
mande du Mexique devant être fondée sur une contestation qui l’oppose
 ’exécutif des Etats-Unis sur le sens ou la portée de l’arrêt au niveau
 ernational, elle ne saurait dépendre ainsi d’une quelconque position
 optée par les autorités du Texas. Le Mexique doit établir l’existence
une contestation l’opposant à l’exécutif des Etats-Unis, ce qu’il n’a pas
 t.
18. Dans son ordonnance, la Cour indique que, bien que les deux
 rties semblent considérer le point 9) du paragraphe 153 de l’arrêt
 ena comme une obligation internationale de résultat, elles n’en parais-
nt pas moins diverger d’opinion quant au sens et à la portée de cette
 ligation, plus précisément quant à la question de savoir si cette com-
unauté de vues est partagée par toutes les autorités des Etats-Unis, à
chelon fédéral et à celui des Etats, et si cette obligation s’impose à ces
 torités (ordonnance, par. 55). Nous rejetons cette conclusion qui paraît
 e un élément essentiel du raisonnement de l’ordonnance, pour deux
 sons. Premièrement, la question de savoir si cette communauté de vues
  partagée par toutes les autorités, fédérales et des Etats, est une ques-
 n de fait et ne pose pas de question d’interprétation. Deuxièmement, la
 estion de savoir si cette obligation « s’impose à ces autorités » n’est pas
 e question d’interprétation que le Mexique a soulevée lors de ses
hanges avec les Etats-Unis ou dans sa demande ; partant, elle n’est pas
venue l’objet de la contestation l’opposant aux Etats-Unis. Nous notons
alement que l’obligation exposée au point 9) du paragraphe 153 in-
que que « les Etats-Unis d’Amérique sont tenus d’assurer... », conformé-
ent aux principes de droit et à la pratique constante, comme le reflètent
 r exemple les points 4), 5), 6), 7), 8) et 9) du paragraphe 153.
19. Examinons maintenant les différences observées dans le texte des
 positions du Statut, qui, en anglais, contient le mot « dispute ». La ver-
 n française du paragraphe 6 de l’article 36 et de l’article 60 du Statut

                                                                         39

mploie le mot « contestation » tandis que, par contraste, le paragraphe 2
  l’article 36 relatif à la compétence de la Cour et l’article 38 relatif à sa
 nction contiennent le terme « différend », le texte anglais employant le
ot « dispute » dans les quatre dispositions. Nous faisons observer que
 ontestation » est également repris dans le paragraphe 6 de l’article 36
  gissant des « disputes » (le terme employé en anglais) en matière de
 mpétence. Le texte espagnol contient trois expressions, « las controver-
  s », au paragraphe 2 de l’article 36 et dans l’article 38, « disputa » au
 ragraphe 6 de l’article 36 et « desacuerdo » dans l’article 60. Le texte
 inois emploie le seul et unique mot de « zhēngduān », au sens de « dis-
 te », dans les quatre dispositions. Et le texte russe emploie un seul et
ême mot, celui de « spor » pour « dispute » dans les quatre dispositions.
ompte tenu des différences entre les versions faisant foi du Statut, celles
 i existent entre les termes anglais et français en question ne nous sem-
ent pas importantes.
 20. Nous sommes néanmoins disposés à accepter la thèse selon laquelle,
  ce qui concerne l’article 60, la condition d’une « contestation [ou « dis-
 te »] sur le sens et la portée de l’arrêt » a une connotation plus large que
  expressions « tous les différends d’ordre juridique » ou « les différends »
 urant au paragraphe 2 de l’article 36 et dans l’article 38. Comme l’a
diqué la Cour permanente de Justice internationale en 1927, les condi-
  ns fixées par l’article 60 sont peut-être moins strictes en termes de
anifestation formelle du différend. Les Parties n’en sont pas moins
nues de montrer qu’elles ont des vues divergentes quant au sens ou à la
 rtée de l’arrêt de la Cour. De plus, comme la Cour permanente l’a
outé en lisant l’article 60 dans le contexte de l’article 59 :
      « Il semble tout naturel de penser que c’est afin de permettre à la
   Cour de préciser au besoin ce qui a été décidé avec force obligatoire
   dans un arrêt que la deuxième phrase de l’article 60 a été introduite,
   et qu’en revanche une demande qui n’a pas ce but ne rentre pas dans
   le cadre de cette disposition. Pour qu’une divergence de vues puisse
   faire l’objet d’une demande en interprétation en vertu de l’article 60
   du Statut, il faut donc qu’il y ait divergence entre les Parties sur ce
   qui, dans l’arrêt en question, a été tranché avec force obligatoire. »
   (Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11,
   1927, C.P.J.I. série A no 13, p. 11, appliqué par la Cour dans la
   Demande en revision et en interprétation de l’arrêt du 24 février 1982
   en l’affaire du Plateau continental (Tunisie/Jamahiriya arabe
   libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt, C.I.J.
   Recueil 1985, p. 217-218, par. 46.)


omme la Cour l’a dit en 1950, une contestation au sens de l’article 60
 xige une divergence de vues entre parties sur des points définis »
 emande d’interprétation de l’arrêt du 20 novembre 1950 en l’affaire du
oit d’asile, arrêt, C.I.J. Recueil 1950, p. 403). Comme l’enseigne cette

                                                                           40

 isprudence et comme l’exigent les principes de droit applicables, c’est à
 Cour, et non à l’une des parties, qu’il revient de décider s’il existe ou
 n un différend ou une contestation ; voir également, par exemple,
  plicabilité de l’obligation d’arbitrage en vertu de la section 21 de
 ccord du 26 juin 1947 relatif au siège de l’Organisation des Nations
nies, avis consultatif, C.I.J. Recueil 1988, p. 27. Dans les circonstances
  la présente affaire, on ne saurait dire que les Parties ont des « vues
vergentes quant au sens ou à la portée » du point 9) du paragraphe 153
  l’arrêt de 2004.
21. Nous concluons que le Mexique n’a pas satisfait à l’exigence de
 rticle 60 du Statut qui lui impose de prouver l’existence d’une contesta-
 n sur le sens ou la portée de l’arrêt.
22. Il s’ensuit que la demande en interprétation devrait selon nous être
 etée. Par conséquent, la demande de mesures conservatoires destinée à
uvegarder les droits défendus dans cette demande deviendrait sans
 jet et devrait également être rejetée. En conséquence, nous avons voté
ntre les points I et II, alinéa a), du dispositif de l’ordonnance (par. 80).

23. Nous avons voté en faveur des points II, alinéa b), et III, au motif
e la Cour a pris les deux décisions fondamentales et que les deux autres
 découlent.

                                    *
 24. Nous conclurons par deux observations. Premièrement, sur la
cision du Mexique d’introduire la présente procédure, nous déclarons
en évidemment partager la vive préoccupation du Gouvernement du
exique et du peuple qu’il représente, lequel gouvernement tente de
 nne foi de protéger ses ressortissants, notamment par l’introduction de
 présente procédure.
 25. Deuxièmement, nous exprimons à nouveau l’espoir sincère que les
 torités fédérales des Etats-Unis et les autorités des Etats concernés
ouveront des moyens effectifs de mise en œuvre de l’arrêt Avena, et que
  ressortissants mexicains bénéficieront ainsi du réexamen et de la revi-
 n des verdicts et peines prescrits par celui-ci.

                                              (Signé) Hisashi OWADA.
                                               (Signé) Peter TOMKA.
                                              (Signé) Kenneth KEITH.




                                                                         41

